Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Tobin et al. (Publication No. 2011/0264650 filed April 27, 2011 priority to provisional application no. 61/328513 filed April 27, 2010, hereinafter Tobin) and Wagner et al. (Publication No. 2002/0174004 filed May 21, 2001, hereinafter Wagner).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The applied reference Tobin is the common assignee with the instant application.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Tobin teaches publishing the interactive database object representation ([0074 web-based customer relationship management (CRM) webpage content).  However, Tobin does not expressly teach database object representation to a storage medium.
Wagner teaches publishing the interactive database object representation to a storage medium for transmission upon request to a client machine via a network (a home page and/or website (e.g., publishing) of the customer productivity center [CPC] from which various 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interactive database of Tobin with the interactive database of Wagner because Wagner’s interactive database could enable the display of the list view by means of a customer productivity website.
8.	Regarding Claims 2, 11, and 19, Tobin teaches layout information indicating a graphical location for a designated one of the graphical elements ([0024] location includes mapping data of columns of a row of data).
9.	Regarding Claims 3, 12, and 20, Tobin teaches field selection information identifying one or more of the graphical elements for inclusion in the interactive database object representation (display tool widgets [user interface buttons, sliders, etc.] [0019] filter tools and graphics).
10.	Regarding Claims 4 and 13, Tobin teaches grouping information, the grouping information identifying a subset of the graphical elements for inclusion in a designated group, the subset of the graphical elements being included in a shared area of the interactive database object representation ([0024] location includes mapping data of columns of a row of data).
11.	Regarding Claims 5 and 14, Tobin teaches the database is accessible via an on-demand computing services environment managed by a service provider, the service provider providing computing services through the on-demand computing services environment via a network to a plurality of clients ([0010] on-demand database services).

13.	Regarding Claims 7 and 16, Tobin teaches the database stores customer relations management information for the plurality of clients, each client having associated therewith a respective plurality of customers ([0074] customer relationship management (CRM)).
14.	Regarding Claims 8 and 17, Wagner teaches published interactive database object IQ representation is specific to a designated one of the plurality of clients (Abstract).
15.	Regarding Claim 9, Wagner teaches publishing the interactive database object representation involves formatting the interactive database object for each of a plurality of transmission formats, each transmission format designated a respective screen resolution ([0016 – 0032]).

Conclusion
16.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Ducan (Patent No. 7389259) teaches an on-line interactive system and method for transaction business;  
b.  Aulbach et al, teaches Multi-Tenant Databases for Software as a Service: Schema-Mapping Techniques (SIGMOD’08, June 9-12, 2008, pages 1195-1197); and
c.  Schroeter et al., teaches Towards Modeling a Variable Architecture for Multi-Tenant SaaS-Applications (VaMoS’12, January 25-27, 2012, pages 111-120).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 12, 2021